TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 13, 2019



                                     NO. 03-18-00799-CV


                                 Robert Lee Martin, Appellant

                                                v.

                 Bob Perkins, Ronald Earle, Amalia Rodriguez-Mendoza,
                 Gary Cobb, Diana Medina, and Blake Williams, Appellees




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the order signed by the trial court on November 15, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the order. Therefore, the Court affirms the trial court’s order. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.